


109 HR 6108 IH: Flood Insurance Community Outreach

U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6108
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2006
			Ms. Matsui (for
			 herself, Mr. Frank of Massachusetts,
			 Mr. Oberstar,
			 Mr. Blumenauer,
			 Mrs. Tauscher,
			 Mr. Taylor of Mississippi,
			 Mr. George Miller of California, and
			 Mr. Shimkus) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To authorize the Director of the Federal Emergency
		  Management Agency to make grants to communities to be used for outreach efforts
		  to encourage participation in the national flood insurance
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Flood Insurance Community Outreach
			 Grant Program Act of 2006.
		2.Findings and
			 purpose
			(a)FindingsThe Congress finds the following:
				(1)Following the
			 human suffering and devastation caused by Hurricanes Rita and Katrina, the
			 Federal Government and State and local governments have responded to public
			 concerns about flood safety by increasing resources to improve flood protection
			 measures in communities throughout the United States.
				(2)In the year since these disasters, the
			 Federal Government has directed $7,000,000,000 in emergency supplemental
			 spending to restoring and strengthening hurricane protection in Louisiana and
			 the Gulf Coast as well as $1,900,000,000 from the annual budget of the  U.S.
			 Army Corps of Engineers for flood control and hurricane protection measures
			 across the Nation.
				(3)While improving
			 this infrastructure is essential to a comprehensive approach to flood
			 protection, communities must be encouraged to better assess their flood risk
			 and better inform the public about the importance of maintaining flood
			 insurance protection.
				(4)To reduce the
			 flood risk to communities in the United States, the National Flood Insurance
			 Program (NFIP) must be solvent and more effective.
				(5)To achieve these goals, the Federal
			 Emergency Management Agency (FEMA), which administers the NFIP, should work
			 with communities to communicate directly with the people who live and work in
			 the Nation’s floodplains on issues concerning flood risk and flood
			 protection.
				(6)More than 20,000 communities currently
			 participate in the NFIP and nearly all of these communities have properties
			 that are located in special flood hazard areas—areas in which Federal law
			 requires that property owners purchase flood insurance coverage before they can
			 obtain a mortgage loan from a federally regulated lender.
				(7)Despite this
			 mandatory purchase requirement, a FEMA-commissioned study by the RAND
			 Corporation found that 20 to 25 percent of property owners in special flood
			 hazard areas who have a mortgage from a federally regulated lender and are
			 required to purchase flood insurance do not carry a policy.
				(8)In the next few
			 years, the number of communities that participate in the NFIP will increase, as
			 FEMA’s flood map modernization program reassesses the flood risk to communities
			 throughout the Nation.
				(9)As the map
			 modernization program brings new communities under the flood insurance
			 mandatory purchase requirement, FEMA should partner with these communities to
			 educate property owners, business owners, and property renters about the nature
			 of the flood risk in their area and the importance of maintaining flood
			 insurance protection.
				(10)In addition to
			 improving public awareness of flood risk and flood insurance, many communities
			 that undertake outreach activities can qualify for reduced flood insurance
			 premiums under the NFIP’s community rating system program.
				(11)Flood risk is not
			 limited to properties that are located in special flood hazard areas, and many
			 properties that are no longer subject to the mandatory purchase requirement
			 remain at risk of flooding, especially in areas that are protected by
			 levees.
				(12)FEMA estimates
			 that between 20 and 25 percent of all claims paid by the NFIP are for claims on
			 properties located outside of these special flood hazard areas.
				(13)Thus, a
			 property’s release from the Federal flood insurance purchase requirement does
			 not mean that the property is no longer subject to risk of flooding.
				(14)In communities
			 where properties have been released from this Federal requirement, outreach
			 activities can help to educate the public about the importance of voluntarily
			 maintaining flood insurance coverage, including the potential availability of
			 low-cost preferred risk policies.
				(15)Many property
			 owners who own a home or building that is located in an area that is subject to
			 moderate-to-low risk of flooding are unaware that they may qualify for the
			 low-cost, preferred risk flood insurance—a product of the NFIP.
				(16)By partnering
			 with local flood control authorities, FEMA can better promote flood safety and
			 flood insurance and, in communities with properties that are no longer subject
			 to the mandatory purchase requirement, retain a higher number of NFIP
			 policies.
				(17)Reducing the
			 number of uninsured property owners in communities that are subject to flood
			 risk will reduce the fiscal effects of a flood disaster to both property owners
			 and the Federal Government.
				(b)PurposeIt
			 is the purpose of this Act to establish a flood insurance outreach and
			 education grants program that provides resources to communities for educating
			 property owners and renters on flood insurance options while strengthening the
			 national flood insurance program.
			3.Flood insurance
			 outreach grantsChapter I of
			 the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended by
			 adding at the end the following new section:
			
				1325.Grants for
				outreach to property owners and renters
					(a)In
				generalThe Director may, to
				the extent amounts are made available pursuant to subsection (h), make grants
				to local governmental agencies responsible for floodplain management activities
				(including such agencies of Indians tribes, as such term is defined in section
				4 of the Native American Housing Assistance and Self-Determination Act of 1996
				(25 U.S.C. 4103)) in communities that participate in the national flood
				insurance program under this title, for use by such agencies to carry out
				outreach activities to encourage and facilitate the purchase of flood insurance
				protection under this Act by owners and renters of properties in such
				communities and to promote educational activities that increase awareness of
				flood risk reduction.
					(b)Outreach
				activitiesAmounts from a grant under this section shall be used
				only for activities designed to—
						(1)identify owners
				and renters of properties in communities that participate in the national flood
				insurance program, including owners of residential and commercial
				properties;
						(2)notify such owners and renters when their
				properties become included in, or when they are excluded from, an area having
				special flood hazards and the effect of such inclusion or exclusion on the
				applicability of the mandatory flood insurance purchase requirement under
				section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) to
				such properties;
						(3)educate such
				owners and renters regarding the flood risk and reduction of this risk in their
				community, including the continued flood risks to areas that are no longer
				subject to the flood insurance mandatory purchase requirement;
						(4)educate such
				owners and renters regarding the benefits and costs of maintaining or acquiring
				flood insurance, including, where applicable, lower-cost preferred risk
				policies under this title for such properties and the contents of such
				properties; and
						(5)encouraging such
				owners and renters to maintain or acquire such coverage.
						(c)Cost sharing
				requirement
						(1)In
				generalIn any fiscal year, the Director may not provide a grant
				under this section to a local governmental agency in an amount exceeding 3
				times the amount that the agency certifies, as the Director shall require, that
				the agency will contribute from non-Federal funds to be used with grant amounts
				only for carrying out activities described in subsection (b).
						(2)Non-federal
				fundsFor purposes of this subsection, the term non-Federal
				funds includes State or local government agency amounts, in-kind
				contributions, any salary paid to staff to carry out the eligible activities of
				the grant recipient, the value of the time and services contributed by
				volunteers to carry out such services (at a rate determined by the Director),
				and the value of any donated material or building and the value of any lease on
				a building.
						(d)Administrative
				cost limitationNotwithstanding subsection (b), the
				Director may use not more than 5 percent of amounts made available under
				subsection (g) to cover salaries, expenses, and other administrative costs
				incurred by the Director in making grants and provide assistance under this
				section.
					(e)Application and
				selection
						(1)In
				generalThe Director shall provide for local governmental
				agencies described in subsection (a) to submit applications for grants under
				this section and for competitive selection, based on criteria established by
				the Director, of agencies submitting such applications to receive such
				grants.
						(2)Selection
				considerationsIn selecting applications of local government
				agencies to receive grants under paragraph (1), the Director shall
				consider—
							(A)the existence of a
				cooperative technical partner agreement between the local governmental agency
				and the Federal Emergency Management Agency;
							(B)the history of flood losses in the relevant
				area that have occurred to properties, both inside and outside the special
				flood hazards zones, which are not covered by flood insurance coverage;
							(C)the estimated percentage of high-risk
				properties located in the relevant area that are not covered by flood
				insurance;
							(D)demonstrated success of the local
				governmental agency in generating voluntary purchase of flood insurance;
				and
							(E)demonstrated technical capacity of the
				local governmental agency for outreach to individual property owners.
							(f)Direct outreach
				by FEMAIn each fiscal year that amounts for grants are made
				available pursuant to subsection (g), the Director may use not more than 50
				percent of such amounts to carry out, and to enter into contracts with other
				entities to carry out, activities described in subsection (b) in areas that the
				Director determines have the most immediate need for such activities.
					(g)ReportingEach
				local government agency that receives a grant under this section, and each
				entity that receives amounts pursuant to subsection (f), shall submit a report
				to the Director, not later than 12 months after such amounts are first
				received, which shall include such information as the Director considers
				appropriate to describe the activities conducted using such amounts and the
				effect of such activities on the retention or acquisition of flood insurance
				coverage.
					(h)Authorization of
				appropriationsThere is authorized to be appropriated for grants
				under this section $50,000,000 for each of fiscal years 2007 through
				2011.
					.
		
